Citation Nr: 9925784	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  94-42 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for prostatitis and 
benign prostatic hypertrophy.

2.  Entitlement to a compensable evaluation for bilateral 
pterygium.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from August 1945 to June 
1946.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  In a 
rating decision dated in April 1993, the RO denied the 
veteran's claims for service connection for prostatitis and 
benign prostatic hypertrophy and for a compensable evaluation 
for pterygium.  When this case was previously before the 
Board in May 1997, it was remanded for additional development 
of the record.  As the requested actions have been 
accomplished, the case is again before the Board for 
appellate consideration.

In April 1999 the RO affirmed the previous denial of 
entitlement to service connection for prostatitis and benign 
prostatic hypertrophy, and an increased (compensable) 
evaluation for bilateral pterygium.  The RO also issued a 
supplemental statement of the case to the veteran and his 
representative clearly delineating review of the additional 
evidence associated with the claims file.  The veteran and 
his representative were given 60 days within which to submit 
or make any additional comment concerning the additional 
information set out in the supplemental statement of the 
case.  No additional comment was received from either the 
veteran or his representative; accordingly, the RO returned 
the case to the Board for further appellate review in June 
1999.


FINDINGS OF FACT

1.  The claim for service connection for prostatitis and 
benign prostatic hypertrophy is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

2.  The veteran's corrected visual acuity is within normal 
limits, and there is no clinical evidence of functional 
impairment of the eyes due to bilateral pterygium.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for prostatitis 
and benign prostatic hypertrophy.  38 U.S.C.A. § 5107 (West 
1991).

2.  The criteria for an increased (compensable) evaluation 
for bilateral pterygium have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.75, 4.84a, 
Diagnostic Code 6034 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for prostatitis 
and benign prostatic hypertrophy.

Factual Background

The service medical records show that in August 1945, albumin 
was found in the veteran's urine.  After repeated 
examination, the urine returned to normal.  The veteran was 
seen in the urology clinic in April 1946 and it was reported 
that a discharge had been noticed the previous day while he 
was being examined.  There was no discharge at present.  The 
urine was clear, with no shreds.  The prostate was smooth, 
very firm and nontender.  There was a secretion with numerous 
pus cells.  The next day, it was indicated that there was no 
discharge present.  The urine was clear.  It was stated that 
it was probably a non-specific urethritis.  The prostate was 
hard and moderately enlarged.  When seen several days later, 
the veteran related that he had noticed no discharge for the 
previous five days, and the examiner felt that no further 
urethritis existed.  Prostatic massage revealed continued 
numerous pus cells.  Bilateral-weekly prostatic massages were 
recommended.  The genitourinary system was normal on the 
discharge examination in June 1946.


VA outpatient treatment records show that the veteran was 
seen in the urology clinic in February 1980 for urinary 
symptoms, including dysuria, frequency and nocturia.  It was 
related that the symptoms began about five months earlier.  
It was also indicated that the veteran had a transurethral 
resection procedure in the 1960's to help him "urinate 
better."  

The veteran was admitted to a VA hospital in February 1980 
with recurrent lower urinary tract irritative symptoms.  He 
had been followed in the outpatient clinic without evidence 
of urinary tract infection or hematuria.  It was reported 
that in "1960," there was a history of transurethral 
prostatectomy for obstructive symptoms with good 
postoperative results.  A current intravenous pyelogram 
revealed a large left lower pole renal mass consistent with a 
renal cyst and a possible left ureteral filling defect.  

During the hospitalization, the veteran underwent a left 
renal cyst puncture without complications.  The cytology was 
negative for malignant cells and confirmed a simple renal 
cyst.  He also underwent cystoscopy, bilateral retrograde 
pyelography and transurethral prostatectomy for relief of the 
irritative symptoms.  The retrograde pyelograms were 
interpreted as normal.  The pathology report revealed chronic 
prostatitis and fibroadenomatous hyperplasia.  The diagnoses 
were benign prostatic hyperplasia and left renal cyst.

VA medical records dated from 1980 to 1995 reflect treatment 
for, among other things, genitourinary complaints.  It was 
noted that the veteran had chronic prostatitis in April 1980.  
A pathology report in December 1984 following a transneedle 
biopsy revealed benign prostatic hypertrophy.  

A VA urology examination was conducted in June 1994.  The 
veteran reported a history of a transurethral resection of 
the prostate in the 1980's.  Following an examination, the 
diagnoses were lower tract obstructive symptoms and status 
post transurethral resection of the prostate fifteen years 
earlier.

The veteran was afforded a VA urology examination in July 
1997.  He complained of voiding symptoms since the surgery in 
February 1980.  He had no other previous prostate surgery or 
trauma while in service.  The examiner noted a history of 
prostatitis and that the veteran was treated with sulfa drugs 
in service.  Following an examination, the impression was 
benign prostatic hypertrophy type symptoms, with history of 
transurethral resection of the prostate in February 1980.  It 
was also indicated that the veteran had a history of 
prostatitis.  The examiner commented that the veteran's 
complaints were typical for male patients with aging, and 
benign prostatic hypertrophy is a common finding among all 
men in their 60's and early 70's, and that 1/2 of males in the 
United States in this age group require treatment for 
prostatic hypertrophy.  The veteran was advised to have 
laboratory work done.  

The veteran was seen in September 1997 and it was noted that 
several tests had been done.  The impression was mild outlet 
obstruction.  

In April 1998, the examiner who conducted the July 1997 VA 
examination was requested to furnish an opinion concerning 
the etiology and likely date of onset of any prostate 
condition found.  He responded by noting that the veteran was 
71 years old and that he had a transurethral resection of the 
prostate secondary to benign prostatic hypertrophy in the 
past.  This condition was not uncommon when a person was in 
his 50's, and common in the 60's and 70's.  The symptoms 
included frequency and nocturia.  The examiner also noted 
that the veteran was treated for prostatitis in 1946, but 
that there was no relationship between the history of 
prostatitis fifty years earlier and the veteran's benign 
enlargement of the prostate which required surgery.

Criteria

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 1991);  38 C.F.R. § 3.303 (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence  that justifies a "belief by a fair and 
impartial individual" that the claim is plausible.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

The Court has held that a well grounded claim requires 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Brown, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown,    7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996)..

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has held that if an appellant fails to submit a 
well grounded claim, VA is under no duty to assist him/her in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim, 
since any such development would be futile.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court held 
that a "claim must be accompanied by evidence."  Id. at 
611.  (Emphasis in original).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that his claim for service connection for 
prostatitis and benign prostatic hypertrophy must be denied 
as not well grounded.

The Board concedes that the veteran was treated for 
prostatitis during service.  It is noted, however, that there 
were no genitourinary abnormalities found on the discharge 
examination in June 1946.  The initial clinical evidence of 
treatment for genitourinary symptoms following service was in 
February 1980.  


Although the veteran made some reference to a transurethral 
procedure being performed in the 1960's, it is not clear what 
was done, and there is no indication that whatever, if 
anything, was done was related to his in-service symptoms.  
The Board points out that the veteran related in February 
1980 that his symptoms were of recent origin, and had begun 
about five months earlier.  

The only evidence in support of the veteran's claim consists 
of his allegations that his present disability is related to 
service.  In contrast, the Board emphasizes that a VA 
physician concluded, based on an examination and a review of 
the claims folder, that the veteran's benign prostatic 
hypertrophy was not etiologically related to the prostatitis 
documented during service.  Since the veteran is not a 
medical expert, he is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The Court has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Thus, the veteran's lay assertions to the effect 
that he has a prostate disorder which is related to service 
are neither competent nor probative of the issue in question.  

Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and, therefore, those opinions do not even serve as 
a basis for a well-grounded claim.  Clearly, the only 
competent medical evidence of record rejects the veteran's 
arguments.  

Accordingly, the Board finds that the veteran's claim is not 
well grounded, and his claim for service connection for 
prostatitis and benign prostatic hypertrophy is denied.

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
prostatitis and benign prostatic hypertrophy.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the appellant has not submitted a well grounded claim of 
entitlement to service connection for prostatitis and benign 
prostatic hypertrophy, the doctrine of reasonable doubt has 
no application to his case.


II.  Entitlement to an increased 
(compensable) evaluation for bilateral 
pterygium.

Factual Background

The service medical records disclose that the veteran was 
seen in April 1946 and reported that for the previous year, 
he had been bothered with excess tearing of both eyes.  
Simultaneous with this complaint, he had noticed a small 
growth at the inner angle of the eyeball, bilaterally.  This 
had become progressively larger.  

An examination was essentially negative, except for pterygia, 
bilaterally, which were beginning to encroach upon the 
cornea.  It was noted that he had been sent for an eye, ear, 
nose and throat  evaluation several days earlier and the 
examination showed visual acuity of 20/20 in each eye.  It 
was recommended that he undergo a MacReynolds transplant in 
both eyes.  Another entry in April 1946 shows that the 
veteran had bilateral pterygium extending 2-3 millimeters 
onto the sclera.  The impression was bilateral pterygium.

The veteran was hospitalized in a VA facility in November 
1976 for removal of recurrent pterygium of the left eye.  He 
underwent excision of the pterygium in the left eye.  At 
hospital discharge, vision was 20/20 in both eyes.  

By rating action dated in December 1976, the RO granted 
service connection for bilateral pterygium.  A noncompensable 
evaluation was assigned, effective July 1976.  This 
evaluation has remained in effect since July 1976.

VA outpatient treatment records reveal that the veteran was 
seen in April 1992, and a history of glaucoma was reported.  
It was noted that he had an asymmetric cup to disc ratio with 
questionable visual field changes.  In October 1992, it was 
noted that there was no evidence of glaucoma, and that the 
veteran was status post bilateral pterygium removal.  Visual 
acuity in the left eye was 20/40 minus 1, correctable to 
20/25.  In the right eye, visual acuity was 20/30, with no 
improvement.

The veteran was afforded a VA visual examination in July 
1997.  It was noted that he had no ocular complaints of 
decreased vision when he wore his glasses.  He complained of 
mild irritation to both eyes, left greater than right.  On 
examination, visual acuity with correction was 20/30 in the 
right eye and 20/25 in the left eye.  An external examination 
revealed hyperpigmentation of the periocular skin.  The 
pupils were equally round and reactive to light and 
accommodation.  There was no afferent pupillary defect noted.  
Motility examination showed full versions.  Visual field to 
confrontation was within normal limits.  



A slit lamp examination showed 2+ lid margin disease with 
profuse tear debris, and diffuse surface irregularities of 
the epithelium.  However, it was intact.  The anterior 
chamber was deep and quiet.  The iris was within normal 
limits.  The lenses showed moderate cataracts in both eyes.  
A dilated fundus examination revealed a normal cup-to-disc 
ratio in each eye, with the maculae, vessels and periphery 
within normal limits.  The diagnoses were lid margin disease 
and moderate cataracts, not yet visually significant.

Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.


Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits of the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The service connected pterygium is currently rated as 
noncompensable (0%) under Diagnostic Code 6034.  That rating 
contemplates pterygium and instructs to "rate for loss of 
vision, if any."  38 C.F.R. Part 4, § 4.84a, Diagnostic Code 
6034 (1998).  In order to warrant the minimal compensable 
rating of 10 percent for impaired vision the veteran would 
have to have a minimum corrected vision of 20/50 in one eye 
and 20/40 in the other eye.  38 C.F.R. §§ 4.75, 4.84a, 
Diagnostic Code 6079 (1998).  The best distance vision 
obtainable after best correction by glasses will be the basis 
of rating. 38 C.F.R. § 4.75 (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy, 1 Vet. App. 78.  In this 
case, the veteran's statements concerning the severity of the 
symptoms of his service-connected bilateral pterygium that 
are within the competence of a lay party to report are 
sufficient to conclude that his claim is well grounded.  
Proscelle v. Derwinski,   2 Vet. App. 629; Espiritu, 2 Vet. 
App. 492.  No further development is necessary in order to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

The veteran asserts that a higher rating is warranted for 
bilateral pterygium.  For purposes of definition only, and 
pursuant to the Board's responsibility to provide an adequate 
statement of the reasons or basis for its decision, the Board 
notes that pterygium may be defined as a "winglike structure, 
applied especially to an abnormal triangular fold of 
membrane, in the interpalpebral fissure."  Dorland's 
Illustrated Medical Dictionary, 1386 (27th ed., 1988); see 
Godfrey v. Brown, 8 Vet. App. 113, 120-21 (1995).

The VA examination conducted in July 1997 demonstrated that 
the corrected visual acuity was 20/25 in the veteran's left 
eye, and 20/30 in the right eye.  Based on the criteria set 
forth above, there is no basis on which a compensable 
evaluation may be assigned.  The veteran's statements 
regarding the severity of his disability are of less 
probative value than the medical findings on examination.  
Therefore, the Board concludes that a higher rating is not 
warranted for bilateral pterygium.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9Vet. 
App. 88 (1996).  The Board notes that the RO provided the 
veteran with the provisions of 38 C.F.R. § 3.321(b)(1), but 
that it did not actually discuss them in light of the 
veteran's claim.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased (compensable) evaluation for bilateral pterygium.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for prostatitis and benign 
prostatic hypertrophy, the appeal is denied.  

Entitlement to an increased (compensable) rating for 
bilateral pterygium is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

